Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (United States Patent Publication No. US 2014/0206201 A1), hereinafter Wang.
5.	Regarding Claims 1-12, Wang teaches (Paragraphs [0013-0021]) a compound comprising a metal element and an oxygen atom. Wang teaches (Paragraphs [0013-0021]) the compound comprising a metal-oxygen covalent bond. Wang teaches (Tables 2-5; Paragraph [0031]) a solvent. Wang teaches (Paragraphs [0013-0021]) the metal element in the compound belongs to period 3 to period 7 of group 3 to group 15 in periodic table. Wang teaches (Tables 2-5; Paragraph [0031]) the solvent comprising a first solvent component having a normal boiling point of less than 160° C. Wang teaches (Tables 2-5; Paragraph [0031]) the solvent comprising a second solvent component having a normal boiling point of no less than 160° C. and less than 400° C. Wang teaches (Tables 2-5; Paragraph [0031]) the solvent comprising an alcohol solvent. Wang teaches (Tables 2-5; Paragraph [0031]) a percentage content of the .

Conclusion
6.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737